 FERNWOOD MFG. Co.575servicefield, either in actual repair, orin assistingand instructingapplianceservicemen,we believe that he is appropriately includedin a unit of servicemen, even though he does not work in the metro-politan Baltimore area.We therefore adopt the recommendation ofthe Regional Director that Storm's ballot be opened and counted.The Petitioner contends that Cohen is the shop foreman in chargeof the television and appliance repair shop, with authority to assignwork and to make effective recommendations for discharging shopemployees.There are four repairmen in the shop, including Cohen.He is the seniorman inpoint of service and experience.He helpsthe othermen ondifficult repair problems, and does most of the paper-work such as making up work tickets and keeping inventory records.His rate of pay is the same as that of the other three challenged voters,and it is morethan that of any other shop repairman.He shows themen how to do their work properly, and instructs newly hired shop-men.Moylan informed Cohen about 6 months before the electionthat he was'to be the shop leader, and Cohen stated during the courseof the Regional Director's investigation that he felt that he was re-sponsible for seeing to it that the work in the shop got done.Al-though lie has no authority to take disciplinary action againstemployees, we are nevertheless satisfied that he is a supervisor becausehe assignswork to the shop repairmen, and is responsible for theirdoing the work properly.We therefore overrule the Regional Di-rector's recommendationas toCohen, and sustain the challenge to hisballot.[The Board directed that the Regional Director for the Fifth Re-gionshall, within ten (10) days from the date of this Direction, openand count the ballots ofJohn J.Asendorf, James W. Crowson, andRobertE. Storm and serve upon the parties a revised tally of ballots.]Max Leventhal d/b/a Fernwood Mfg. Co.'andFurniture Work-ers,Upholsterers and Wood Workers Union,Local 123, Peti-tioner.CaseNo. 931-RC-4849.November 22, 1957DECISION AND DIRECTION OF ELECTIONUpo a petition duly filed under Section 9 (c) of the National LaborRelatic is Act, a hearing was held before Belle Karlinsky, hearing1 During thehearing, the parties stipulatedthat the name of the Employerwas "MaxLeventhaldoing business as Fernwood ManufacturingCompany." It appears, however,from the entire record, that the name usedby the Employeris abbreviated as it appears inthe caption.119 NLRB No. 77. 576DECISIONSOF NATIONALLABOR RELATIONS BOARDofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Murdock and Rodgers].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9,(c) (1) and Section 2 (6) and (7) of the Act.'4. (a)The scope of the unit:The Petitioner seeks a unit confined toemployees of the Employer, whereas the Intervenor maintains thatthe history of bargaining establishes that only an industrywide unitis appropriate.The Employer takes no position on the unit issue.Before the Employer began operations, Max Leventhal was presi-dent and owned 50 percent of the stock of Fernwood ManufacturingCorporation, herein referred to as the Corporation, and David Fine-good owned the remaining 50 percent. The Corporation, which em-ployed about 60 employees, was engaged in the manufacture of variouskinds of furniture and did contract work on organ parts. Its equip-ment was rented from Belvidere Manufacturing Company under alease effective until 1958.The Corporation had been a member since about 1948 of the Indus-trial Relations Council of Furniture Manufacturers in Southern Cali-fornia, herein referred to as the Council, which bargains collectivelyon behalf of its members with the Intervenor. In 1955, Finegood,.for the Corporation, was one of the signatories to the Council-Inter-venor contract which was executed on August 1, 1955, and providedthat it would be effective until July 1, 1957, and automatically renew-able thereafter absent 60 days' notice in writing of a desire to termi-nnate, modify, or amend.In April 1956, the Corporation ceased operations, and on May 4,.1956, made an assignment for the benefit of its creditors. The Corpor-ation's employees were paid off by the plant superintendent.'OnOctober 31, 1956, the Intervenor filed suit against the Corporation and.'The Intervenor, Furniture Workers Union, Local 3161, United Brotherhood of Carpen-ters and Joiners of America, AFL-CIO, was properly permitted over Petitioner's objectionto intervene at the hearing upon the basis of a contract interest.See F. H.',SoldivedeT.Company,113 NLRB 225.3At the hearing, all the parties, including the Intervenor, stipulated to the existence-of a question concerning representation.' l i,enthal tostified that he did not know- what the superintendent told the employees.when he paid them off. FERNWOOD AIFG. Co.577Leventhal alleging a breach of the union-security provisions of thecontract, and seeking an injunction and damages.'About the middle of May 1956, Leventhal began operation of Fern-wood Manufacturing Company, which is wholly owned by him. ThisCompany, the Employer herein, manufactures organ parts under con-tract at the location formerly occupied by the Corporation. It leasesthe same equipment from the same company, but at a different rentaland on a month-to-month basis. Leventhal testified that he immedi-ately hired 8 or 10 6 of the former employees of the Corporation,' andthat the Employer now has about 40 employees, about 10 of whomformerly were employed by the Corporation.In about May 1957, the Employer issued a bulletin to its employeessetting forth its policies as to vacations, holidays, and seniority, andannouncing that an insurance plan was under study.' In June, theEmployer issued another bulletin describing an insurance plan whichwas to become effective on June 11, 1957, and which differed insome particulars from the provisions on this subject in the Council-Intervenor contract.Also in June, the Employer posted on the bul-letin board a vacation schedule providing for 1957 vacations proratedaccording to length of service, those employees who began working forthe Company before July 1956 being given the longest vacation.Leventhal testified that the Employer does not belong to any asso-ciation that negotiates with labor organizations, and does not dealjointly for any purpose with other manufacturers.He also testifiedthat he had talked several times with the Council attorney, but theyhad not discussed whether he would continue his Council membership,or whether the Employer would become a member. Leventhal hadreceived no written communications from the Council since April1956, but stated that "all my communications with them have beenverbal."'He did not remember when Council dues were last paid, nor5It is not clear just when Leventhal discontinued compliance with the checkoff andother provisions of the contract.The record establishes only that it was prior to October31, 1956. when the lawsuit was instituted.6The Employer's payrolls which are in evidence for the weeks of May 29,June 5, andJune 12, 1956,however,show only 4 employees,and that for the week of June 19. only 7employees.7Leventhal testified with regard to these employees that-I told them that I would abide by the contract that I always had with them and thatthey would receive their paid vacations, paid holidays and rates similar to what Ihad paid them before ... . I told them that they were entitled to their vacation asthough they had continued working for me. that they would continue working for meunder the same conditions that they had before, that they didn't or wouldn't lose anyof the benefits because of the changes . . . I also told them that I felt that . . . wecouldwork together in the spirit we had worked when we had the Union contract.I did mention at the time I didn't know if I could continue the insurance policies thatthey had had but as soon as the firm was on its feet and I could see my way clearthat I would see that they got'the result of the benefits.a'Some provisions in this bulletin were taken verbatim from the Council-Intervenor con-tract.476321--58-vol. 119-38 578DECISIONS OF NATIONALLABOR RELATIONS BOARDwhen he last attended a Council meeting, which he had previouslyattended "at least a minimum of two or three times a year." Becauseof the pending lawsuit instituted by the Intervenor, Leventhal refusedto testify whether he was at present a member of the Council orwhether he would deal through the Council in the future.He didtestify, however, that he had not participated in the negotiations be-tween the Council and the Intervenor with regard to renewal of thecontract which was in effect until July 1957.It is clear that Leventhal established the Company about a monthafter the Corporation had ceased operations, paid off its employees,and executed the assignment of its assets. It is also evident that theCompany is wholly owned by him, operates under its own lease, makesonly part of the products made by the Corporation, and employs feweremployees than the Corporation, most of whom had not been employedby the Corporation, and with whom he has been bargaining directlyrather than through a union.As Leventhal thereby created a newbusiness entity, distinct from the Corporation, it follows that thisnew Employer cannot, without more, be bound, as the Intervenorcontends it is, by the industrywide pattern of bargaining.'Accord-ingly, in the absence of any multiemployer pattern of bargainingapplicable to this Employer, we find that a unit limited to the Em-ployer's employees is appropriate.(b)The composition of the unit:The Petitioner seeks a unit of allthe Employer's production and maintenance employees, excludingoffice clerical employees, salesmen, guards, professional employees, andall supervisors as defined in the Act.The Intervenor contended thatthe petition described an inappropriate unit, but did not indicatewhat categories it would include or exclude, and the Employer tookno position on the unit question.As a plant unit is presumptivelyappropriate,10 and as no evidence was presented to establish that theproposed unit is inappropriate, we find that the unit sought by thePetitioner is appropriate.Accordingly, we find that the following employees constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act :All production and maintenance employees employed at the Em-ployer'sLos Angeles, California, plant, excluding office clericalemployees, salesmen, guards, professional employees, and all super-visors as defined in the Act.[Text of Direction of Election omitted from publication.]9 Although it is not clear that a contract-bar contention has beenraised herein, as thecontract is not applicable to the Employer,it could not in any event constitute a barto this proceeding.'°Beaumont Forging Company,110 NLRB 2200.